Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on October 19, 2020 in response to the Office Action of September 17, 2020 is acknowledged and has been entered. 
The objection to claims 1, 11, 12, 23 and 24 is now withdrawn in view of the claim amendments. 
The rejections to claims 1, 3, 5-18 and 23-26 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment or claim cancellation.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2020 has been entered.
 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Mark Mathison (Reg. No. 57,556) on March 10, 2021 with Applicant’s approval obtained on March 11, 2021. 

Amendments to the claims:
Claims 1, 23 and 24 are amended to clarify the scope of the claimed invention.
Claims 6, 25 and 26 are amended to correct minor clerical errors.

Claim 1. A method of detecting and presenting images, the method comprising: 
recording, using a fluorescence camera, a first view of a subject at a first frame frequency; 
photographing a reflected white light view of the subject with a second camera; 
rendering for displaying the first view; 
, using a processor, a rate of movement of the subject in the reflected white light view from the second camera; 
sending a trigger, using the processor, to the fluorescence camera based upon the rate of movement descending below a target rate; 
switching, using the processor, the first frame frequency to a second frame frequency based on the trigger, wherein the second frame frequency is lower than the first frame frequency; 
capturing, using the fluorescence camera, a second view of the subject at the second frame frequency, thereby increasing an amount of light collected in each frame; and 
outputting for displaying the second view.  

Claim 6. The method of claim 1, further comprising: 
illuminating the subject with a first excitation light while recording the first view;
switching the first excitation light to a second excitation light in response to the trigger; and 
illuminating the subject with a second excitation light while capturing 

Claim 23. A machine-readable non-transitory medium embodying information indicative of instructions for causing a computer processor to perform operations for presenting images, the operations comprising: 
controlling to record a first view of a subject at a first frame frequency; 
controlling a second camera to photograph 
rendering for displaying the first view; 
monitoring a rate of movement of the subject in the reflected white light view from the second camera; 
sending a trigger to the fluorescence camera based upon the rate of movement descending below a target rate; 
switching the first frame frequency to a second frame frequency based on the trigger, wherein the second frame frequency is lower than the first frame frequency; 
controlling to capture a second view of the subject at the second frame frequency, thereby increasing an amount of light collected in each frame; and 
outputting for displaying the second view.  

Claim 24. A computer system for presenting images, the system comprising: 
at least one processor, and 
a memory operatively coupled with the at least one processor, the at least one processor executing instructions from the memory, the memory comprising:
a) program code for controlling to record a first view of a subject at a first frame frequency;
b) program code for controlling a second camera to photograph 
c) program code for rendering for displaying the first view; 
d)_program code for monitoring a rate of movement of the subject in the reflected white light view from the second camera; 
e) program code for sending a trigger to the fluorescence camera based upon the rate of movement descending below a target rate; 
f) program code for switching the first frame frequency to a second frame frequency based on the trigger, wherein the second frame frequency is lower than the first frame frequency; 
g) program code for controlling to capture a second view of the subject at the second frame frequency, thereby increasing an amount of light collected in each frame; and 
h) program code for outputting for displaying the second view.  

Claim 25. The medium of claim 23, wherein the operations further comprise
controlling to illuminate the subject while recording the first view;
switching the first excitation light to a second excitation light in response to the trigger; and 
controlling to illuminate the subject while capturing 

Claim 26. The computer system of claim 24, wherein the memory further comprises:
program code for controlling to illuminate the subject while recording the first view
program code for switching the first excitation light to a second excitation light in response to the trigger; and 
program code for controlling to illuminate the subject while capturing 

Allowable Subject Matter
Claims 1, 5-15, 18 and 23-26 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in claims 1, 23 and 24 in regard to the features of “using a processor to control or having program codes for performing the following: switching the frame frequency of the fluorescence camera to a lower frame frequency based on a trigger sent to the fluorescence camera, the trigger is sent based upon the rate of movement of the subject imaged descending below a target rate, and the rate of movement of the subject is monitored in a reflected white light view from a second camera", i.e., use a processor or a program code to monitor the rate of movement of a subject to be imaged by the fluorescence camera in the reflected white light view from the second camera, and when the rate of movement descends below a target rate, use . 
Dependent claims 5-15, 18, 25 and 26 are allowed at least by virtue of their respective dependency upon an allowable claim.

The prior arts relevant to the claimed invention are cited below:
Vance et al., US 2015/0373293 A1. Vance was cited in the previous Office action for rejecting claims 1, 23 and 24. Vance discloses a camera configured to acquire a video at a first frame rate, and acquire the video at a second frame rate in response to a change of the environmental condition. Vance does not teach that the frame rate switch is in response to a trigger that is based upon a movement rate change of the subject to be videoed that is monitored via a different camera. Vince does not disclose any trigger being generated based on a monitoring by one device and sent to another device for a frame rate switching.
Kim et al., US 2018/0228375 A1. Kim was cited in the previous Office action for rejecting claims 1, 23 and 24. Kim discloses a fluorescence camera that records the first and the second views using different wavelengths of fluorescence light sources in an interleaved manner. Kim does not teach that the second view is captured with a lower frame frequency that is switched based on a trigger that is based upon a movement rate of the subject to be imaged monitored via a second camera. Kim does not disclose any trigger being 
Elg et al., US 2016/0155472 A1. Elg was cited in the previous Office action for rejecting claims 1, 23 and 24. Elg discloses imaging sensors configured to switch frame rates based on the amount of motion detected. Elg does not teach a trigger, based upon the amount of motion, being sent to a fluorescence camera for adjusting the capture frame rate. Elg does not disclose any trigger being generated by one device and sent to another device for a frame rate switching.
Choi et al., “A spatial-temporal multiresolution CMOS image sensor with adaptive frame rates for tracking the moving objects in region-of-interest and suppressing motion blur”., IEEE Journal of Solid-State Circuits, Vol. 42, No. 12, 2007. Choi teaches a CMOS image sensor operates at a lower frame rate and generates 1-bit motion images that is used to determine the ROI for tracking the moving object. The determined ROI is then read at a high frame rate to suppress the motion blur. Even considering that the 1-bit motion image for ROI determination is the trigger, Choi does not teach that such a trigger is sent to a second camera to switch the frame rate of the second camera. 

Vance has been cited in the Notice of Reference Cited PTO-892 dated April 15, 2020; and Kim and Elg have been cited in the Notice of Reference Cited PTO-892 dated September 17, 2020;



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/YI-SHAN YANG/Examiner, Art Unit 3793